In a coram nobis proceeding, defendant appeals from an order of the Supreme Court, Queens County, entered June 29, 1965, which, without a hearing, denied his application to vacate a judgment of the former County Court, Queens County, rendered April 8, 1960, convicting him of robbery in the second degree and other crimes, upon a jury verdict, and imposing sentence. The judgment was affirmed (People v. Bram, 13 A D 2d 821). Order affirmed. In our opinion, neither of the grounds asserted falls within the scope of coram nobis relief. Christ, Acting P. J., Brennan, Hill, Hopkins and Benjamin, JJ., concur.